Title: To George Washington from Robert Stewart, 5 November 1762
From: Stewart, Robert
To: Washington, George



My Dear Sir
Camp at Stanstid Novemr 5th 1762

Since parting with you I have view’d the Plan I laid before you with the closest attention, and the reasons for attempting the execution of it are so vastly corroborated by your approbation, that I am stimulated with the keenest fervour to essay the Success of the first essential step, previously necessary to my appearing at Head Quarters.
In the event of our dissolution as a Corps I am perfectly convinc’d that, that Friendship so often employ’d in my behalf is now exerting it’s best endeavours in accomplishing the primary Object, on which the Fate of my ulterior efforts must greatly depend—But should the Regt be kept up till the King’s pleasure relative to our being taken into His more immediate Pay can be knowen, do you think it impracticable for me to obtain the honr of bearing the Dispatches on that Subject to the Ministry? or if the first proposal is to be made at Head Quarters to go there, near which I think I have a Friend whose great Interest and powerfull Connections would render his good offices very prevailing, This expidient has occurr’d to me by a proposal made to me by severals of the Regt for Detaching an Officer to London to prosecute with that assiduity which the pleasing view of Promotion would leave no room to doubt, the most spirited perseverance in representing our Sufferings and Services—Should the War continue the Difficulties in raising new Regts and Recruitg those whose Effectives have been so much diminish’d by severe Service will be so great and the advantages resulting from taking a Regiment, rais’d tolerably Disciplin’d and already in America, must appear so strikingly obvious, that the Ministry would on a proper Representation probably go into it, as a Measure highly conducive to the Interest of the Service, and at the same Time give an opportunity of obliging perhaps some of the Great Families in Britain by making Feild Officers of some of their Sons, Brothers or near Relations who may now be Capts. in the Army, for ’tis certain that no Provincial Officer

will at once be exalted to the Rank of Feild Officer in the Service.
If Sir Jeffery should of himself take us into the Pay of the Crown I would immediately rejoin the Regt—At any rate it seems to be pretty certain that the Colony will not retain us much longer in their Pay But supposing that we are kept up for the Winter I appeal to you or any other Military Judge whether the absence of Lt Colo. in Winter Quarts. can be of any prejudice to the Service? If it cannot, if our standing even for that Time is doubtfull, if my going to London properly recommended may be of Service to the Corps in case the war continues and at all Events be of Service to myself, all which is very probable, I would fain hope the Governor may be prevail’d upon to honr me with his Letters to the Secretary of State; I can assure you that my being absent on this Service would be so infinitly remote from giving any umbrage to the Officers that many of them earnestly desire it—As my going to the Metropolis this Winter (where I think I could thro’ the means of the Earles of Bute and Loudon and some others of distinction in the army and about Court form a tolerable Interest) is of the utmost Importance to me, I doubt not but you’ll be readily induc’d to forgive my anxious sollicitude about this most Interesting and decisive affair on the Success of which, in all human probability will greatly depend my future welfare or Misery, and will certainly be my derniere resource for making a vigorous push in the Military, on which, my heart is so much set—In the happy Event of your Succeeding, I would be extremely glad to receive the Letters open or under flying Seals that the General may be the more easily prevail’d on—and that no Time may be lost McNeil or Weedon will immediately send a Servant or an Express with them. May Heaven Bless you my dear Colonel and amply reward you for your steady and vivid Regard for Your Truely Gratefull & mo: Affecte

Robert Stewart


allow me to remind you of the Bearer’s affair, as you know him to be anceint & Faithfull Servant to the Colony.


P.S. If you can possibly procure the Governs. Letters I would be glad to receive some kind of Certificate from you specifying the Time I have been under your Command and my Behaviour during that Time & Be so good as to make my Complimts to

Colo. Byrd for a Letter of the same kind while he Commanded the Regt which I cannot imagine he will deem any great Favour, and am perswaded that Genl Gage will not hesitate to write nor will Genl Monckton I’m pretty certain as well as severals of Rank in America—in fine I am resolv’d to spare no pains nor leave nothing unessay’d that yeild even the most distant chance of promoting the Success of my Plann.

